 

 

Case 1:21-cv-00603-GBD Document 19 Filed 05/18/21 Page 1of1

  
 

~ BASHIAN

 

 

 
 

 

 

 

 

on SQOARDERED:
Erik M. Bashian, Esq. ee 5. .
T: (516) 279-1554 OLE PRON ra ce oe Epres &)paniels U.S.D.J.
F: (516) 213-0339 bane ge REY PILED : MAY 19
eb@bashpaplaw.com A mo re : . of Fa i
. a 4 o ATE fe i! MAY FO eer ‘ Dated; MAT 4 9 2021)
Admitted to Practice in NY,;7NJ an bi. “LAMRY | G 21) Pow

a omnes! VIA CMIECF

 

May 18, 2021

United States District Judge George B. Daniels
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Mercer v. 764 Dover Leipsic LLC, Case No.: 1:21-cv-00603-GBD
Dear U.S. District Judge Daniels:

This office represents the Plaintiff Stacey Mercer (“Plaintiff’) in connection with the
above-referenced action. On April 9, 2021, we filed a motion for default judgment against the
defendant, 764 Dover Leipsic LLC, which is currently pending. As a result, we are requesting an
adjournment of the initial pretrial conference currently scheduled for May 26, 2021, at 9:30 a.m.
for thirty-days, including all other deadlines related to the Initial Pretrial Conference Order (D.E.
5). This is our second request for an adjournment, and our request will not prejudice any of the
parties or affect any other scheduled dates since the Defendant has not yet appeared in this action.

We thank the Court for your time and consideration in this matter.

Respectfully submitted,
BASHIAN & PAPANTONIOU, P.C.

[o] &ak M. Bashian

 

Erik M. Bashian, Esq.

cc: 764 Dover Leipsic LLC (via regular mail)

500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM

 

 
